Exhibit 10.2

EVERTEC, Inc.

Cupey Center Building

Road 176, Kilometer 1.3

San Juan, Puerto Rico 00926

August 1, 2013

Félix M. Villamil Pagani

c/o EVERTEC, Inc.

Cupey Center Building

Road 176, Kilometer 1.3

San Juan, Puerto Rico 00926

Dear Félix:

This letter will serve as confirmation of the terms of your resignation as Vice
Chairman of the Board of Directors (the “Board”) of EVERTEC, Inc. (the
“Company”). Other than as specifically set forth below in this letter, you
acknowledge and agree that you are not entitled to any other payments or
benefits from the Company and its affiliates in connection with your service
with the Company and affiliates and the termination thereof, including, without
limitation, pursuant to that certain Confidential Modification Agreement and
General Release, effective as of February 22, 2012 (the “Modification
Agreement”).

 

1. Resignation. You hereby resign, and the Company hereby accepts your
resignation, as Vice Chairman of the Board effective as of August 7, 2013 (the
“Effective Date”). In addition, you hereby resign from all other positions you
hold with the Company and its affiliates, including, without limitation, as a
consultant and as a member of the Board and as a member of the board of
directors or similar governing body of the Company’s affiliates. For the
avoidance of doubt, by accepting your resignation hereunder, the Company hereby
waives any required notice period under the Modification Agreement.

 

2. Final Payment. The Company will pay you a lump sum amount equal to $25,000
(the “Final Payment”), which represents the accrued but unpaid portion of the
annual fee payable to you under the Modification Agreement. The Final Payment
will be paid to you within ten (10) days following the Effective Date in full
satisfaction of the Company’s obligations to you under the Modification
Agreement.

 

3. Stock Options. As of the date hereof, you have 38,955 stock options which
were granted to you pursuant to the terms of the Company’s Amended and Restated
2010 Equity Incentive Plan (the “Plan”) and that certain Amended and Restated
Stock Option Agreement dated as of May 9, 2012 (the “Option Agreement”). Your
stock options will accelerate and vest on the Effective Date. All other terms of
your stock options will continue to be governed by the Plan and your Option
Agreement.

 

4. Pension Benefits. Any pension benefits to which you may be entitled will be
governed by the terms of the applicable plan documents.



--------------------------------------------------------------------------------

Please acknowledge your understanding of, and agreement with, the foregoing by
signing below.

 

EVERTEC, Inc. By:   /s/ Juan J. Roman   Name: Juan J. Roman   Title: Chief
Financial Officer

I, Félix M. Villamil Pagani, understand and am in agreement with the foregoing,
and hereby resign from any and all positions I hold with EVERTEC, Inc. and its
affiliates, including, without limitation, as Vice Chairman of the Board of
Directors of EVERTEC, Inc., effective as of August 7, 2013.

 

/s/ Félix M. Villamil Pagani Félix M. Villamil Pagani Dated: August 1, 2013